DETAILED ACTION

Applicant’s election of species II, claim 20 in the reply filed on 06/10/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-19 non-elected without traverse.  Accordingly, claims 1-19 have been cancelled.

Reasons for Allowance
Claim 20 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 20. Specifically, the combination of a lighting tool for a vehicle, comprising a light emitting device and a reflecting member, the light emitting device comprising: 20a light emitting panel, which has a resin layer that holds a light emitting element that is connected to the conductor pattern; a flexible wiring substrate, which has a circuit pattern that is 25connected to the conductor pattern;  57a mold resin, which covers a joint part of the conductor pattern and the circuit pattern, and which covers part of the light emitting panel and the flexible wiring substrate; and a protective tape, which covers the mold resin, and which is 5arranged in the joint part of the light emitting panel and the flexible wiring substrate; the light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theresa T Doan whose telephone number is (571) 272-1704.  The examiner can normally be reached on Monday to Thursday from 8:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/THERESA T DOAN/               Primary Examiner, Art Unit 2814